The only question in this case is whether petitioner's decedent met his death by reason of an accident arising out of and in the course of his employment. Our examination of the competent proofs leads us to the conclusion that they do not sustain the action taken by the bureau or the Supreme Court.
The deceased was employed in shaping iron plates, the work requiring somewhat heavy lifting and the use of a sledge hammer. The work for the morning completed, without any unusual occurrence, he left the plant and started to walk home for lunch. Undoubtedly feeling unwell, he returned asking to be driven home. While being driven in the foreman's car he slumped in his seat and died the next day from a heart condition. There is nothing in the record to show that an accident occurred while the decedent was at work. Testimony by his widow that he said he guessed he must have hurt himself while at work is competent proof of nothing. The weight of medical testimony indicates that the petitioner's decedent died of angina pectoris.
The judgment is reversed.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12. *Page 588